Citation Nr: 9919318	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-47 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

Entitlement to secondary service connection for coronary 
artery disease (CAD).

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation.

Entitlement to a total rating based on convalescence 
following surgery for a service-connected disability under 
the provisions of 38 C.F.R. § 4.30 (1998).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1964 to May 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1994 and later RO rating decisions that granted 
service connection for PTSD and assigned a 30 percent rating, 
and denied an effective date earlier than June 21, 1993, for 
service connection for this disorder.  A May 1997 Board 
decision denied the claim for entitlement to an effective 
date earlier than June 21, 1993, for service connection for 
PTSD, and remanded the issue of entitlement to an increased 
evaluation for PTSD to the RO for additional development.

A July 1997 RO rating decision denied a total rating for 
convalescence following surgery for a service-connected 
disability under the provisions of 38 C.F.R. § 4.30 and the 
veteran appealed this determination.  A July 1998 RO rating 
decision denied secondary service connection for CAD and the 
veteran appealed this determination.

The issues of entitlement to secondary service connection for 
CAD and entitlement to a total rating for convalescence 
following surgery for a service-connected disability under 
38 C.F.R. § 4.30 will be addressed in the remand section of 
this decision.

In correspondence dated in August 1998, the veteran requests 
an increased evaluation for a back disability, rated 
20 percent.  A review of the record does not show that 
service-connection is in effect for a back disability.  This 
matter is referred to the RO for clarification and 
appropriate action.




FINDINGS OF FACT

1.  The veteran's PTSD is manifested primarily by intrusive 
thoughts and nightmares of experiences in Vietnam, 
depression, hypervigilance, anxiety, sleep disturbance, and 
avoidance of people that produces no more than definite 
social and industrial impairment.

2.  Flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships or other symptoms that produce 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment are not found.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Code 9411, effective prior to November 7, 
1996, 4.130, Code 9411, effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from October 1964 to May 1969.

A May 1989 RO rating decision denied service connection for 
PTSD.  The veteran was notified of this determination in June 
1989 and he did not appeal.

In 1993, the veteran submitted an application to reopen the 
claim for service connection for PTSD.  With this 
application, new and material evidence was received to reopen 
the claim, and a January 1994 RO rating decision granted 
service connection for PTSD.  This disorder has been assigned 
a 30 percent rating, effective from June 1993.

VA and private medical records show that the veteran was 
evaluated and treated for PTSD from 1988 to 1998.  The more 
salient medical reports with regard to the claim for a higher 
rating for this disorder are discussed in the following 
paragraphs.

A statement from the veteran's employer dated in July 1993 is 
to the effect that the veteran has had continuous psychiatric 
problems since around April 1988.  These problems included 
sporadic depression, unprovoked episodes of anger, difficulty 
concentrating, flashbacks, and inability to tolerate being 
approached from the rear.  It was noted that it was very 
difficult for the veteran to perform his duties at work.

Statements from the veteran's mother and wife were received 
in 1993.  These statements are to the effect that the veteran 
had psychiatric problems since service in Vietnam, including 
anxiety and depression, that caused social and industrial 
problems.

The veteran underwent a VA psychological evaluation in 
September 1993.  It was noted that he had undergone right 
shoulder surgery in that month without reported increase in 
anxiety levels.  There were no suicidal ideations.  He 
reported working as a postal clerk for the past 25 years and 
that he hated his job because his supervisors could not be 
trusted.  It was noted that he watched TV and attended his 
daughter's softball games.  His current anxiety level 
appeared problematic despite the use of Prozac.  He described 
other areas of concern, including depression and lack of 
sexual interest.  The diagnosis was PTSD.

The veteran underwent a psychiatric examination at a VA 
medical facility in November 1993.  He gave a history of 
alcohol abuse.  It was noted that his current marriage was 
his second, and that he had been married for 3 years.  He has 
no children from either marriage, but he had 2 stepchildren 
from his current wife's previous marriage.  It was noted that 
he had been working at various post offices since 1969 and 
that he received Workman's Compensation for the past 1 and 1/2 
years since July 1992 due to a right shoulder injury.  He was 
extremely anxious, preoccupied, and depressed.  His speech 
was coherent, relevant, and showed no looseness of 
associations or flight of ideas.  He complained of chronic 
sleep difficulties, and recurring nightmares and intrusive 
thoughts of combat experiences.  He reported that he became 
very uncomfortable in crowed places and became easily 
startled by loud noises.  He was oriented to time, place, and 
person.  The diagnoses were history of alcohol abuse that had 
been in remission for the past 9 years, and PTSD related to 
experiences in Vietnam.  It was noted that he was on Prozac 
and that his interpersonal, social, and vocational impairment 
was moderate.

Correspondence from the veteran's employer received in March 
1994 shows that the veteran used 76.72 hours of sick leave in 
1989, 95.47 hours in 1990, 98.09 hours in 1991, and 47.97 
hours in 1992.  This correspondence also reveals that he used 
annual leave in those years ranging from 136.52 to 246.91 
hours.

A report of the veteran's VA psychological evaluation in 
August 1994 notes that his PTSD symptoms included recurrent 
distressing recollections of Vietnam, recurrent distressing 
dreams and nightmares, psychogenic amnesia, feelings of 
detachment from others, restricted range of affect, sleep 
difficulties, hypervigilance, and exaggerated startle 
response.  It was noted that these symptoms caused 
disruptions at work and with his marital relationship.  It 
was noted that he received continuous treatment for PTSD 
symptoms.

The veteran underwent VA psychological testing in September 
1994.  The Axis I diagnoses were PTSD, chronic and moderately 
severe; and anxiety and depression secondary to PTSD.  His 
psychological impairment was considered moderate, his social 
impairment was considered moderate, and his vocational 
impairment was considered moderate to moderately severe.  The 
GAF (global assessment of functioning) was 60.

The veteran underwent a VA psychiatric examination in January 
1995.  His affect was congruent to the content of what he was 
saying.  He denied auditory or visual hallucinations.  There 
was no evidence of delusional thinking.  He reported some 
thoughts of suicide with no intention of acting on them.  
There was no evidence of significant cognitive deficit.  He 
reported being the vice president of a special Alcoholics 
Anonymous club that helped kids.  He reportedly got along 
quite well with his wife.  The diagnosis was PTSD.  His 
psychiatric impairment was considered mild to occasionally 
moderate.  His social impairment was considered mild to 
occasionally moderate.  His vocational impairment was 
considered primarily due to peripheral vascular difficulties, 
but his need for isolation did interfere with his ability to 
work comfortably as a clerk.

The veteran testified before the undersigned sitting at the 
RO in November 1996.  His testimony was to the effect that he 
was depressed, that he didn't like to be around people and 
missed work a lot due to worsening PTSD symptoms, and that he 
took Prozac.

A summary of the veteran's VA hospitalization from January to 
February 1997 shows that he underwent coronary artery bypass 
graft times four for CAD.  The summary also notes that he was 
treated for non-insulin-dependent diabetes mellitus and 
depression during this hospitalization.

In September 1997, the veteran underwent VA psychiatric 
examination.  The examiner who reviewed the veteran's medical 
records noted that the veteran had PTSD that was chronic and 
moderately severe with anxiety and depression, and a history 
of alcohol dependence.  His PTSD symptoms included angry 
outbursts, anxiety and nightmares, flashbacks, anxiety 
attacks many of them brought on by stressful situations 
including seeing Vietnamese people at work, hypervigilance, 
and significant startle response.  It was noted that he was 
quite isolated with no significant friends other than his 
wife.  

VA medical reports show that the veteran received outpatient 
treatment for PTSD.  A report of his treatment in October 
1997 shows a GAF of 60.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD, initially 
assigned a 30 percent evaluation, is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence indicates that the veteran has been continuously 
treated and evaluated for psychiatric problems since 1988 and 
that service connection has been in effect for PTSD since 
1993.  The veteran's testimony is to the effect that he has 
employment and social problems due to PTSD symptoms and this 
evidence is supported by the objective medical evidence, but 
the medical evidence also indicates that he various other 
disabilities that contribute to his industrial impairment.  
In determining the evaluation for the PTSD only the social 
and industrial impairment due to the symptoms of this 
disorder are for consideration.  38 C.F.R. § 4.14 (1998).

At the November 1993 VA psychiatric examination the veteran's 
PTSD symptoms included sleep disturbance, nightmares, and 
recollections of Vietnam experiences that produced moderate 
impairment.  At his August 1994 VA psychological evaluation 
the PTSD symptoms included recurrent distressing 
recollections of Vietnam, recurrent distressing dreams and 
nightmares, psychogenic amnesia, feelings of detachment from 
others, restricted range of affect, sleep difficulties, 
hypervigilance, and exaggerated startle response that produce 
problems with social and industrial relationships, and a GAF 
of 60 was assigned.  At the January 1995 VA psychiatric 
examination the veteran's PTSD symptoms were considered to 
produce mild impairment.  The veteran's impairment due to 
PTSD at the VA psychiatric examination in September 1997 was 
considered to be moderately severe due to angry outbursts, 
anxiety and nightmares, flashbacks, anxiety attacks many of 
them brought on by stressful situations including seeing 
Vietnamese people at work, hypervigilance, and significant 
startle response.  A VA medical report of his treatment in 
October 1997 shows a GAF of 60 or a score indicative of 
moderate difficulty in social or occupational functioning 
under the provisions of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, Third or Fourth Edition (DSM III or DSM IV), that 
is to be used in the evaluation of the veteran's PTSD.  
38 C.F.R. § 4.125, effective prior to or as of November 7, 
1996; Richard v. Brown, 9 Vet. App. 93, 97 (1997).

The Board recognizes the statements from relatives to the 
effect that the veteran has psychiatric symptoms that produce 
social and industrial problems, and the statements from his 
employer that he has problems at work due to PTSD and with 
regard to the use of sick and annual leave, but the evidence 
as a whole indicates that the veteran's PTSD is manifested 
primarily by intrusive thoughts and nightmares of experiences 
in Vietnam, depression, hypervigilance, anxiety, sleep 
disturbance, and avoidance of people that produces no more 
than definite social and industrial impairment and that the 
current 30 percent evaluation for this disorder under the 
criteria of diagnostic code 9411, effective prior to or as of 
November 7, 1996, best reflects the veteran's disability 
picture.  The evidence indicates that the veteran doesn't 
like to be around people, but it also indicates that he gets 
along with his wife, attended his daughter's softball games, 
and served as vice president of a special Alcoholic Anonymous 
club that helped kids.  Therefore, he does have some 
meaningful social relationships.  The evidence also indicates 
a consistent GAF of 60 that supports the conclusion that the 
30 percent rating best reflects his disability picture.  

The Board does not find that the veteran's PTSD 
manifestations include flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships or other symptoms that produce 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment to support the assignment of a higher evaluation 
for the PTSD under diagnostic code 9411, effective prior to 
or as of November 7, 1996.

Nor does the evidence show manifestations of PTSD warranting 
a higher rating for this condition for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The preponderance of the evidence is against the claim for a 
higher rating for PTSD, initially assigned a 30 percent 
evaluation, and the claim is denied.  Since the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A higher rating for PTSD, initially assigned a 30 percent 
evaluation, is denied.


REMAND

A review of the evidence shows that a July 1998 RO rating 
decision denied the veteran's claim for secondary service 
connection for CAD due to PTSD as not well grounded.  In 
correspondence dated in August 1998, the veteran disagreed 
with this determination and stated that he had CAD and 
hypertension due to cigarette smoking that began in service.  
This claim for service connection for CAD and hypertension 
due to cigarette smoking that began in service is 
"inextricably intertwined" to the issue of secondary 
service connection for CAD, and these claims should be 
adjudicated simultaneously.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).

The Board will defer action on the issue of entitlement to a 
total rating based on convalescence following surgery for a 
service-connected disability under the provisions of 
38 C.F.R. § 4.30 until the time the claim for secondary 
service connection for CAD is considered.  

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all 
appropriate development for adjudication 
of the claim for service connection for 
CAD and hypertension due to cigarette 
smoking.

2.  After the above development, the RO 
should adjudicate the claim for service 
connection for CAD and hypertension and 
review the claim for entitlement to a 
total rating based on convalescence 
following surgery for a service-connected 
disability under the provisions of 
38 C.F.R. § 4.30.

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be advised that a timely 
substantive appeal must be received 
within 60 days for appellate 
consideration of any new issue.  
38 C.F.R. § 20.302(c) (1998).


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

